Citation Nr: 0603193	
Decision Date: 02/03/06    Archive Date: 02/15/06

DOCKET NO.  02-12 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date prior to September 13, 2000, 
for a grant of nonservice-connected pension.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from September 1969 to August 
1970.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

The Board remanded this claim to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., in May 2004.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim.

2.  The RO received the veteran's claim for nonservice-
connected pension benefits on September 13, 2000.  


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
September 13, 2000, for a grant of nonservice-connected 
pension have not been met.  U.S.C.A. §§ 5101, 5102, 5103, 
5103A, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.151, 3.155, 
3.157, 3.159, 3.400 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence the claimant is to provide and which portion 
of the evidence VA will attempt to obtain on the claimant's 
behalf.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA has strictly complied 
with the notification and assistance provisions of the VCAA 
such that the Board's decision to proceed in adjudicating 
this claim does not prejudice the veteran in the disposition 
thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

In this case, the RO did not provide the veteran VCAA notice 
on his claim for nonservice-connected pension before granting 
him that claim in a rating decision dated in May 2001.  The 
veteran then appealed the September 13, 2003 effective date 
assigned the grant of nonservice connected pension.  The 
veteran's appeal thus ensues not from the initial claim, but 
from a notice of disagreement, which raised a new claim for 
an earlier effective date, which is a downstream element of 
the initial claim.  

If the RO had furnished the veteran VCAA notice pursuant to 
38 U.S.C.A. 
§ 5103(a) (West 2002) pertaining to his initial claim, after 
the filing of the notice of disagreement, the veteran would 
not have been entitled to additional VCAA notice pertaining 
to his newly raised claim for an earlier effective date.  
Instead, to ensure the veteran was adequately informed, the 
RO would have been required to issue a statement of the case, 
which notified the veteran of the law and regulations 
pertinent to his appeal and the evidence upon which the RO 
relied in assigning the effective dates at issue.  VAOPGCPREC 
8-2003 (Dec. 22, 2003).  

In this case, due to the absence of VCAA notice pertaining to 
the claim for nonservice-connected pension, the veteran is 
entitled to VCAA notice pertaining to the claim for an 
earlier effective date.  The RO provided the veteran such 
notice in a letter dated in May 2004, after initially 
deciding the veteran's claim in a rating decision dated in 
May 2001.  In its notice letter, the RO acknowledged the 
veteran's claim, notified him of the evidence needed to 
substantiate that claim, informed him of the VCAA and VA's 
duty to assist, and indicated that it was developing his 
claim pursuant to that duty.  The RO noted the evidence it 
had received in support of the veteran's claim and the 
evidence it was responsible for securing and indicated that 
it would make reasonable efforts to assist the veteran in 
obtaining and developing all outstanding evidence provided he 
identified the sources of that evidence.  The RO further 
indicated that, ultimately, it was the veteran's 
responsibility to ensure the RO's receipt of all pertinent 
evidence.  The RO also advised the veteran to identify or 
send directly to VA all pertinent evidence.    

The content of this notice letter considered in conjunction 
with the content of other documents sent to the veteran 
during the course of his appeal reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  

In a letter dated in January 2001, a rating decision dated in 
May 2001, a statement of the case issued in July 2002, a 
remand issued in May 2004, and a supplemental statement of 
the case issued in September 2005, VA, via the RO, Board and 
AMC, provided the veteran some of the same information 
included in the aforementioned VCAA notice letter.  As well, 
VA explained the reasons for which it denied the veteran's 
claim and identified the evidence it had considered in doing 
so and the evidence still needed to substantiate that claim.  
The RO also furnished the veteran all provisions pertinent to 
his claim, including those governing VA's duties to notify 
and assist.  

For the following reasons, any defect with respect to the 
timing of the May 2004 VCAA notice letter was harmless error.  
First, as previously indicated, in the aggregate, VA met the 
content notification requirements of the VCAA.  Second, in 
Pelegrini II, the Court recognized the need for, and the 
validity of, notification sent after the initial decision in 
cases where such notice was not mandated until after that 
initial decision had been made.  Although, in this case, the 
VCAA was already in effect at the time the RO decided the 
veteran's claim, the only way that VA could now provide 
notice prior to initial adjudication would be to vacate all 
prior adjudications and to nullify the notice of disagreement 
and substantive appeal that were filed by the veteran to 
perfect the appeal to the Board.  This would be an absurd 
result, forcing the veteran to begin the appellate process 
anew.  Third, in reviewing determinations on appeal, the 
Board is required to review the evidence of record on a de 
novo basis and without providing any deference to the RO's 
prior decision.  As such, the veteran is in no way prejudiced 
by having been provided notice after the initial RO decision.  
Rather, he was afforded the appropriate opportunity to 
identify or submit additional evidence prior to the Board's 
consideration of his appeal.

With regard to the duty to notify, the VCAA requires that VA 
give a claimant an opportunity to submit information and 
evidence in support of his claim.  
Once this has been accomplished, all due process concerns 
have been satisfied.  Bernard, 4 Vet. App. at 384; Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(2005) (harmless error).  Because the content requirements of 
a VCAA notice have essentially been satisfied in regard to 
the veteran's claim, any error in not providing a single 
notice to the veteran covering all content requirements, or 
any error in timing, is harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103. 115 (2005) (holding that an 
error, whether procedural or substantive, is prejudicial when 
the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect to the extent that it affects the 
essential fairness of the adjudication).

B.  Duty to Assist

With regard to the duty to assist, the RO made reasonable 
efforts to identify and obtain relevant records to be 
obtained in support of the veteran's claim.  38 U.S.C.A.§ 
5103A(a), (b), (c) (West 2002).  Specifically, the RO 
obtained all evidence the veteran identified as being 
pertinent to his claim, including VA treatment records.  The 
RO did not conduct medical inquiry in this case, however, as 
the question at issue is not medical in nature.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Mayfield v. Nicholson, 
19 Vet. App. 103. 115 (2005) (holding that an error, whether 
procedural or substantive, is prejudicial when the error 
affects a substantial right so as to injure an interest that 
the statutory or regulatory provision involved was designed 
to protect to the extent that it affects the essential 
fairness of the adjudication).  

II.  Analysis of Claim

The veteran seeks an earlier effective date for a grant of 
nonservice-connected pension.  Under the laws administered by 
VA, a specific claim in the form prescribed by the Secretary 
must be filed in order for benefits to be paid to any 
individual.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 
3.151(a) (2005).  

Generally, the effective date of an award based on an 
original claim, a claim reopened after final adjudication, or 
a claim for increase, compensation, dependency and indemnity 
compensation, or pension shall not be earlier than the date 
of receipt of a claim therefor.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400 (2005).  With regard to disability 
pension benefits, the effective date shall not be prior to 
the date entitlement arose.  38 C.F.R. § 3.400(b).  For 
claims for disability pension benefits received prior to 
October 1, 1984, the effective date shall be the date of 
receipt of claim or the date on which the veteran became 
permanently and totally disabled if a claim is filed within 
one year from such date, whichever is to the advantage of the 
veteran.  38 C.F.R. § 3.400(b)(i).  For claims for disability 
pension benefits received on or after October 1, 1984, the 
effective date shall be the date of receipt of claim except 
as provided in paragraph (b)(1)(ii)(B).  38 C.F.R. 
§ 3.400(b)(ii)(A).  According that paragraph, if, within one 
year from the date on which the veteran became permanently 
and totally disabled, the veteran files a claim for a 
retroactive award and establishes that a physical or mental 
disability, which was not the result of the veteran's own 
willful misconduct, was so incapacitating that it prevented 
him from filing a disability pension claim for at least the 
first 30 days immediately following the date on which the 
veteran became permanently and totally disabled, the 
effective date shall be the date of receipt of claim or the 
date on which the veteran became permanently and totally 
disabled, whichever is to the advantage of the veteran.  
38 U.S.C.A. § 5110(b)(3) (West 2002); 38 C.F.R. 
§ 3.400(b)(ii)(A).  

A "claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2005); Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992).  Any communication indicating an intent to apply 
for a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a) (2005); Servello, 3 Vet. App. at 199 
(holding that 38 C.F.R. § 3.155(a) does not contain the word 
"specifically," and that making such precision a prerequisite 
to acceptance of a communication as an informal claim would 
contravene judicial precedents and public policies underlying 
the statutory scheme). To determine when a claim was 
received, the Board must review all communications in the 
claims file that may be construed as an application or claim.  
See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, the RO will forward an application form to the 
claimant for execution.  If the RO receives a complete 
application from the claimant within one year from the date 
it was sent, the RO will consider it filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (2005).  

In this case, the RO received the veteran's claim for service 
connection for nonservice-connected pension on September 13, 
2000.  The RO granted this claim in a rating decision dated 
in May 2001, effective from September 13, 2000, the date of 
receipt of the claim.  

According to the veteran's written statements submitted 
during the course of this appeal, the Board should award the 
veteran an effective date of August 31, 1970, for the award 
of nonservice-connected pension because that is the date that 
the veteran initially filed a claim for such a benefit.  He 
asserts that, in response to the filing, the RO did not 
decide such a claim, but rather, treated the submission 
solely as an application for service-connected benefits.  

The Board acknowledges, but disagrees with, the veteran's 
contentions.  Under 38 C.F.R. § 3.151(a) (2005), a claim for 
compensation may be considered to be a claim for pension and 
a claim for pension may be considered to be a claim for 
compensation.  The greater benefit will be awarded unless the 
claimant specifically elects the lesser benefit.  However, 
the Secretary of VA is not automatically required to treat 
every compensation claim as also being a pension claim or 
vice versa.  Rather, the Secretary must exercise his 
discretion in determining the nature of a claim by reviewing 
the contents of the application and the evidence in support 
thereof.  Stewart v. Brown, 10 Vet. App. 15, 18 (1997).

In this case, as alleged, the RO received a VA Form 21-526e 
(Veteran's Application for Compensation or Pension at 
Separation from Service) from the veteran on August 31, 1970.  
Therein, however, is no information, which the Board can 
construe as evidencing a belief in entitlement to pension 
benefits.  Rather, in the section of the application 
inquiring about the nature of the sickness, disease or injury 
for which the claim was being made, the veteran noted that he 
had "chronic hepatitis - congenital club foot aggravated by 
service [and] migraine headaches caused by prolonged FUO."  
The veteran identified the physicians who had treated his 
illnesses prior to service and on separation therefrom.  The 
veteran did not mention pension benefits, discuss him 
financial status, submit any financial information in support 
of a pension claim, or specifically indicate that he was 
electing the lesser benefit (pension) over the greater 
benefit (disability compensation).  Moreover, after the RO 
denied the veteran's claims for service-connection in a 
rating decision dated in March 1971 and notified the veteran 
of the denial in a letter dated in April 1971, the veteran 
did not respond by clarifying that he was also seeking 
pension benefits.  Given these facts, the Board construes the 
August 31, 1970 as an application for service-connected 
benefits only. 

Given that the veteran did not file any document that can be 
construed as a claim for nonservice-connected pension prior 
to September 13, 2000, the Board concludes that the criteria 
for entitlement to an effective date prior to September 13, 
2000, for a grant of nonservice-connected pension have not 
been met.  The evidence is not in relative equipoise; 
therefore, the veteran may not be afforded the benefit of the 
doubt in the resolution of this claim.  Rather, the 
preponderance of the evidence is against the claim; it must 
therefore be denied.


ORDER

An effective date prior to September 13, 2000, for a grant of 
nonservice-connected pension is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


